EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A, as shown in Figs. 3A-3D, in which the vessel is located between the first multi-port valve and the second multi-port valve; and
Species B, as shown in Figs. 4A-4D, in which the vessel is connected only to the second multi-port valve.
The species are independent or distinct because claims to the different species recite mutually exclusive characteristics of such species.  The mutually exclusive characteristics associated with each species are stated above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require a 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Deborah Vernon on 10/21/2021 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.

Because the examination of the subject matter of Species A was coextensive with the subject matter of Species B, the restriction requirement between Species A and B, as set forth in the phone call 10/21/2021 and described above, is hereby withdrawn and claims 14-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Deborah Vernon on 11/3/2021.

The application has been amended as follows: 

	IN THE CLAIMS

1. 	(Currently Amended) A system for liquid sample introduction into a chromatography system, the system comprising:
a sample syringe for drawing up a sample;
a first multi-port valve in fluid communication with the sample syringe;
a second multi-port valve in fluid communication with the sample;
a vessel located between, and in fluid communication with, the first and second multi-port valves;

a pump in fluid communication with the third multi-port valve and a mobile phase;
wherein (1) when the first multi-port valve, the second multi-port valve, and the third multi-port valve , the sample syringe draws the sample into the vessel and the mobile phase flows to the chromatography column; (2) when the first multi-port valve, the second multi-port valve, and the third multi-port valve first multi-port valve, the second multi-port valve, and the third multi-port valve 

4.	(Currently Amended) The system of claim 1, wherein the first multi-port valve, the second multi-port valve and the third multi-port valve 

5.	(Currently Amended) The system of claim 1, wherein the first multi-port valvehas a different number of ports than the second multi-port valve.

9.	(Currently Amended) A method for introducing a liquid sample into a chromatography system, the method comprising:
drawing the liquid sample through a second valve by actuating a syringe in fluid communication with a first valve , thereby partially filling a vessel with the liquid sample;
flowing a mobile phase through a third valve into a chromatography column;
flowing a first portion of the mobile phase into the chromatography column and flowing a second portion of the mobile phase into the vessel by adjusting the second valve 
injecting the mixed and pressurized liquid sample and mobile phase into the chromatography column by adjusting the first valve, the second valve and the third valve 

11.	(Currently amended) The method of claim 9, wherein drawing the liquid sample through a second valve and flowing a mobile phase through a third valve into a chromatography column are performed simultaneously.

14.	(Currently Amended) A system for liquid sample introduction into a chromatography system, the system comprising:
a sample syringe for drawing up a sample;
a first multi-port valve in fluid communication with the sample syringe and the sample;

a third multi-port valve in fluid communication with the second multi-port valve and a chromatography column; and
a pump in fluid communication with the third multi-port valve and a mobile phase;
wherein (1) when the first multi-port valve, the second multi-port valve, and the third multi-port valve , the sample syringe draws the sample and the mobile phase flows to the chromatography column; (2) when the first multi-port valve, the second multi-port valve, and the third multi-port valve first multi-port valve, the second multi-port valve, and the third multi-port valve first multi-port valve, the second multi-port valve, and the third multi-port valve 

17.	(Currently Amended) The system of claim 14, wherein the first multi-port valve, the second multi-port valve and the third multi-port valve 

has a different number of ports than the second multi-port valve.

The claims were amended to clarify the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record and the examiner’s knowledge does not disclose or suggest that (1) when a first multi-port valve, a second multi-port valve, and a third multi-port valve  are in a first position, a sample syringe draws a sample into a vessel and a mobile phase flows to a chromatography column; (2) when the first multi-port valve, the second multi-port valve, and the third multi-port valve are in a second position, at least a portion of the mobile phase flows into the vessel, mixing with and pressurizing the sample; and (3) when the first multi-port valve, the second multi-port valve, and the third multi-port valve are in a third position, the mixed and pressurized sample flows to the chromatography column.
Regarding claim 9, the prior art of record and the examiner’s knowledge does not disclose or suggest the steps of drawing a liquid sample through a second valve by actuating a syringe in fluid communication with a first valve, thereby partially filling a vessel with the liquid sample; flowing a second portion of a mobile phase into the vessel by adjusting the second valve, thereby mixing and pressurizing the liquid sample and the mobile phase; and injecting the mixed and pressurized liquid sample and mobile 
Regarding claim 14, the prior art of record and the examiner’s knowledge does not disclose or suggest that (1) when a first multi-port valve, a second multi-port valve, and a third multi-port valve are in a first position, a sample syringe draws a sample and a mobile phase flows to a chromatography column; (2) when the first multi-port valve, the second multi-port valve, and the third multi-port valve are in a second position, the sample flows from the sample syringe to a vessel and the mobile phase continues to flow to the chromatography column; (3) when the first multi-port valve, the second multi-port valve, and the third multi-port valve are in a third position at least a portion of the mobile phase flows into the vessel, mixing with and pressurizing the sample; and (4) when the first multi-port valve, the second multi-port valve, and the third multi-port valve are in a fourth position, the mixed and pressurized sample flows to the chromatography column.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 9,857,339 issued to Hewitson et al. (“Hewitson”) is cited for all that it discloses including a chromatography system that uses several valves to introduce a sample.
U.S. Patent 8,414,774 issued to LaMarr et al. (“LaMarr”) is cited for all that it discloses including a chromatography system that uses several valves to introduce a sample.
U.S. Patent 11,112,390 issued to Cormier (“Cormier”) is cited for all that it discloses including a chromatography system that uses several valves to introduce a sample.
U.S. Patent 10,500,583 issued to Wiederin et al. (“Wiederin”) is cited for all that it discloses including a chromatography system that uses several valves to introduce a sample.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/           Primary Examiner, Art Unit 2853